Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 June 08, 2020

The Court of Appeals hereby passes the following order:

A20A1901. SOVANNARY ROUN v. TRACE HICKMAN.

      Trace Hickman filed an action for fraud and quiet title against several
defendants, including Sovannary Roun. In 2016, the trial court entered judgment in
favor of Hickman, and Roun thereafter filed a motion to set aside the judgment under
OCGA § 9-11-60 (d). In February 2020, the trial court denied Roun’s motion to set
aside, and Roun filed this direct appeal. We lack jurisdiction.
      “[T]he denial of a motion to set aside a final judgment under OCGA § 9-11-60
is not directly appealable and instead requires the filing of an application for
discretionary appeal under OCGA § 5-6-35 (b).” Jim Ellis Atlanta, Inc. v. Adamson,
283 Ga. App. 116, 116 (640 SE2d 688) (2006); see OCGA § 5-6-35 (a) (8), (b).
“Compliance with the discretionary appeals procedure is jurisdictional.” Smoak v.
Dept. of Human Resources, 221 Ga. App. 257, 257 (471 SE2d 60) (1996). Roun’s
failure to follow the required appellate procedure deprives us of jurisdiction over this
appeal, which is hereby DISMISSED.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         06/08/2020
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.